Citation Nr: 0941076	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left wrist injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to an increased evaluation 
in excess of 10 percent for residuals of a left wrist injury.  
After reviewing the claims folder, the Board concludes that 
additional evidence is necessary in order to comply with VA's 
duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2009). 

Specifically, remand is required regarding the Veteran's 
claim for entitlement to an increased evaluation in excess of 
10 percent for residuals of a left wrist injury because the 
VA examination of record is insufficient upon which to base 
an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information).  
In his June 2009 substantive appeal, the Veteran contended 
that the March 2008 VA examination was inadequate for rating 
purposes as the examiner did not use a goniometer to measure 
range of motion.  VA regulations provide that "use of a 
goniometer in the measurement of limitation of motion is 
indispensable in examination conducted within the Department 
of Veterans Affairs."  See 38 C.F.R. § 4.46 (2009).  
Accordingly, remand is required for a new VA examination, to 
include range of motion testing with a goniometer. 

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
examination to assess the current nature 
and severity of his residuals of his left 
wrist injury.  The claims file must be 
made available to and reviewed by the 
examiner.  All necessary and appropriate 
tests must be performed and their results 
documented, to include range of motion 
testing conducted with a goniometer.  The 
examiner must fully describe all 
manifestations of the Veteran's left wrist 
disorder, to include any neurologic 
findings shown.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected left wrist 
disorder must be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the left wrist.  
The examiner must provide an opinion as to 
whether the Veteran's subjective reports 
of pain are substantiated by the objective 
findings or are otherwise capable of 
substantiation.  The examiner must comment 
on any weakness, pain on use, or other 
symptoms during flare-ups.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the  
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice  
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this  
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once. 

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his  representative.  After the Veteran 
and his  representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
